Citation Nr: 0611208	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  00 06 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1969 to February 1974.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 1998 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  In April 2001, the 
veteran testified before a Decision Review Officer (DRO) at 
the RO.  In September 2002, the Board undertook development 
under authority then in effect.  In October 2003, the case 
was remanded for such development.  


FINDINGS OF FACT

1. It is not shown that the veteran served in combat.

2. The veteran is not shown to have been exposed to a 
verified non-combat stressor event in service; when PTSD has 
been diagnosed, it was diagnosed based on unverified non-
combat stressor events.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding notice content, the initial rating decision in June 
1998, the February 2000 statement of the case (SOC), and 
April 2001, November 2004, and February 2005 supplemental 
SOCs (SSOC) notified the veteran of applicable laws and 
regulations, of what the evidence showed, and why his claim 
was denied.  A March 2004 letter asked him to either submit 
or identify (for VA to assist in obtaining) any additional 
evidence.  The SSOCs updated the status of his claim after 
development was completed.  While the veteran and his 
representative argued in July 2001 and May 2002 that the 
veteran had not received the notice required under the VCAA 
(since the VCAA was enacted during the pendency of the 
appeal), the veteran has since been provided with adequate 
notice.  Specifically, the March 2004 letter and the November 
2004 SSOC, which included the language of the regulation 
implementing the VCAA (and specifically the provision that VA 
should advise the claimant to submit any pertinent evidence 
in his possession), provided him with the requisite notice.  
He has had ample opportunity to respond/ supplement the 
record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  While the veteran was not advised of 
the criteria for rating PTSD, or those governing effective 
dates of awards, he is not prejudiced by lack of such notice 
(See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar., 2006)), as rating and effective date 
criteria have no significance unless the claim is allowed, 
and the decision below does not do so.  

The veteran's pertinent private and VA treatment records have 
been secured.  While he has alleged treatment from private 
doctors whose records have not been associated with the 
claims file, VA requested these records from the various 
doctors and has not received responses.  The veteran was 
advised of this by the February 2000 SOC; and, as noted 
above, he was subsequently advised that it was ultimately his 
responsibility to ensure that private treatment records are 
associated with the record.  The RO arranged for the veteran 
to have a VA psychological evaluation in January 2000.  
Pursuant to the Board's September 2002 development request 
and its October 2003 remand, the RO asked the veteran to 
submit specific details of the alleged stressors suffered in 
service so the RO could attempt to verify such stressors.  
While the veteran responded, his response did not include the 
types of specific information necessary to enable stressor 
verification.  The details he did provide were redundant of 
his prior statements.  Consequently, while the evidence does 
suggest an avenue of investigation that has not been entirely 
exhausted, given the veteran's inability to provide more 
specific details and that the duty to assist is not a one way 
street (see Wood v. Derwinski, 1 Vet. App. 190 (1991)), the 
Board finds that VA has met its assistance obligations.  VA's 
duties to notify and assist are met.  Accordingly, the Board 
will address the merits of the claim.

B.	Factual Background

Service personnel records show the veteran served as a 
logistics officer for the 54th General Support Group with 
service in Vietnam from September 1970 to September 1971.  
There is no indication that he served in combat.  Service 
medical records do not show any symptoms, diagnosis, or 
treatment of a psychiatric disorder.  

A February 1998 letter from psychologist C. W. D., Ph. D. 
reports he treated the veteran with individual therapy from 
November 1993 to August 1994.  The diagnoses were PTSD and 
major depression, recurrent.  The veteran began seeing C. W. 
D. again in November 1997 for treatment of obsessive-
compulsive disorder with major depression and PTSD and was 
continuing to see him for individual therapy at that time.

A VA PTSD evaluation record from February 1998 notes the 
veteran "had a general lack of affective display [and also 
an] inappropriate display of affect when chuckling about such 
reported incidents as an alive young girl's booby-trapped 
body killing several soldiers and the hanging of a [Korean] 
soldier from the camp gates after being found guilty of 
stealing."  

In a March 1999 letter, the veteran listed a series of 
stressors, including overseeing a graves registration unit, 
witnessing the killing of civilians and soldiers, being 
ambushed while in a convoy near Cam Ranh Bay, killing 
civilians, being in a helicopter that was shot at, being shot 
at by a Vietnamese boy, convoying with a Korean 
transportation unit and seeing them kill and level an entire 
village.

On VA examination in January 2000, the examiner completed a 
thorough review of the claims file and interview of the 
veteran.  The veteran reported his father had emotionally, 
verbally, and physically abused him as a young child; he used 
to get into fights at school; and he thought he had nerve 
problems while he was growing up.  He told the examiner that 
most of his combat experiences in Vietnam "were 'small 
skirmishes' but that there were a 'few mass attacks.'"  He 
denied having intrusive thoughts, recurrent daytime 
recollections or nightmares about Vietnam, survivor guilt, 
avoiding things associated with the military or Vietnam, 
including war movies, numbing of feelings towards others, 
hypervigilance, suicidal ideation, and no sense of horror 
while he was in combat.  He did report depression, problems 
sleeping, night sweats, bad dreams of an unknown type, and 
suppression of bad memories.  The examiner found the veteran 
was exposed to death/persons dying while he was in Vietnam.  
The examiner concluded, after addressing all DSM-IV criteria, 
that the veteran did not meet the diagnostic criteria for 
PTSD:

Unfortunately, the current evaluation does not 
support a diagnosis of PTSD.  The veteran denies 
experiencing most behaviors under the criteria 
for PTSD and he also reports certain behaviors 
that actually are contraindicative and not 
typical of individuals with PTSD.

November 1998 to August 2001 private treatment records from 
C. C. C., Ph. D., first note PTSD symptoms in June 2000, when 
C. C. C. reported that "in going over [a] PTSD stress 
symptom list with [the veteran], he appears to have a lot of 
the PTSD."  She stated he had been having a lot of 
nightmares and disjointed thoughts.  PTSD first listed as a 
diagnosis in November 2000.  

In September 2000, a VA Vet Center psychologist diagnosed 
PTSD, delayed onset based on the unverified stressors of 
involvement in an operation with Turkish soldiers and 
another operation with Korean soldiers during which he 
experienced cruelty inflicted on the civilian population.

A November 2000 letter from psychologist C. W. D. reports he 
had treated the veteran for the past six years.  He stated 
the veteran's diagnostic picture was complex and included 
depression, traits of several personality disorders, and 
"definitely [met] the diagnostic criteria for" PTSD based 
on the stressors reported by the veteran.  

At the April 2001 DRO hearing, the veteran explained that as 
a logistics officer he was in charge of several units, 
including a graves registration unit, an artillery repair 
unit, and a laundry unit.  He reported that overseeing the 
duties of the graves registration unit was the hardest task 
he had to deal with emotionally.  He recounted details of 
several other stressors, including when he saw a young girl 
he knew from an orphanage running towards him with live 
grenades attached to her body.  He remembered seeing Marines 
going towards her trying to save her; he shot her and saw her 
explode in front of him.  He was told she exploded before he 
shot her, but he knew his shot had killed her before that 
moment.  He testified he had suppressed this memory until C. 
W. D. brought it out of him about ten years previously.  It 
caused him to cry uncontrollably and upset him so much that 
he did not return to see C. W. D. for two years.  He also 
testified about another incident when he had to break the jaw 
of a young soldier to certify his death by putting his dog 
tags in his mouth for identification.  The veteran could not 
recall this soldier's name.  Another incident he described 
involved witnessing a Korean unit hang one of their soldiers 
because the soldier had stolen the veteran's watch.  The 
veteran testified that his particular compound was frequently 
under mortar and rocket attacks.  The veteran reported a 
post-Vietnam history of anxiety attacks, anger problems, and 
of changing jobs frequently because of boredom and 
confrontations with his superiors.  
December 2001 to February 2003 private treatment records from 
Dr. J. N. K. note the veteran had PTSD in remission and that 
he had occasional nightmares and flashbacks.

A February 2003 informational statement from the veteran 
notes he was traveling between Bac Loc and Cam Ranh Bay with 
a Korean convoy when the Korean unit killed off an entire 
village.  He also reported he did not remember a single 
person with whom he served.

An April 2004 letter from the veteran recounts his stressor 
of shooting the young girl who had grenades attached to her 
body.  He also noted that he did not receive a Combat 
Infantry Badge because he was not in a combat branch.  He 
stated that seeing soldiers dead bodies, either their whole 
bodies or just body parts, and putting them in body bags had 
disturbed him.  

A February 2005 letter from the veteran notes he loved the 
thrill and excitement of being in Vietnam and that it was 
like a big game where most of the time he was in charge.  He 
recounted incidents after service where he would physically 
attack people who made him angry and noted that doctors told 
him the stress he endured in Vietnam caused him to need 
bypass surgery.  

C.	Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.

To establish service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a 
link, established by medical evidence, between current 
symptoms and a stressor event in service; and credible 
supporting evidence that the claimed stressor event in 
service occurred.  38 C.F.R. § 3.304(f).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  Where the 
veteran did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, the veteran's 
testimony alone is not sufficient to establish the occurrence 
of the claimed stressors, and they must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 
128 (1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

D.	Analysis

While the veteran alleges he served in combat, the record 
reflects that he served as a logistics officer, and provides 
no corroboration as to any combat exposure.  Without a 
showing of combat service or that his alleged stressors are 
combat related, there must be corroborative supporting 
evidence that the alleged stressor events in service actually 
occurred.  See Cohen, supra.  

The veteran has reported various stressor events, including 
witnessing the deaths of civilians and soldiers.  The deaths 
of civilians generally are not verifiable events; however, 
the death of other soldiers could be verifiable.  Graves 
registration participation would be documented among military 
duties (here, it is not).  His service personnel records 
identify supply, personnel, and automotive maintenance 
duties.  As noted above, the RO fulfilled its initial duty to 
assist the veteran by requesting that he provide detailed 
information, including dates and names, concerning his 
alleged stressors in order that an attempt at verification 
could be made.  However, he did not provide any more detailed 
information that could help with verification and merely 
restated the information provided in prior stressor 
statements.  The information he has provided concerning the 
occurrence of these stressor events is simply too vague to 
permit verification and the record does not otherwise contain 
corroborative evidence.   

Furthermore, the preponderance of the evidence is against a 
finding that the veteran has PTSD.  The most probative 
evidence in this regard is the report of the January 2000 
examination, when the VA examiner, who reviewed the entire 
file, found the veteran's symptoms and behavior were 
contraindicative of a PTSD diagnosis.  While the record 
contains diagnoses of PTSD, these are based on stressor 
events that are not confirmed.  Consequently, it is not 
necessary to seek further medical clarification as to the 
inconsistencies in the medical evidence between care-
providers who have diagnosed PTSD and those who have not.  
Without credible supporting evidence of an in-service 
stressor, even unequivocal medical evidence that a claimant 
has PTSD would be insufficient to establish that the PTSD is 
service related.  The veteran's own statements and 
contentions that he has PTSD due to traumatic events in 
service cannot by themselves establish that diagnosis or 
establish that his current psychiatric disability is related 
to his military service.  As a layperson, he lacks the 
requisite training to provide a competent opinion regarding 
determine medical diagnoses or etiology.  See Espiritu v. 
Derwinski, 2  Vet. App. 492 (1992).  

Without evidence of a verified/verifiable stressor event in 
service, and without a diagnosis of PTSD based on a verified 
event in service, the preponderance of the evidence is 
against this claim and it must be denied. 


ORDER

Service connection for PTSD is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


